DETAILED ACTION
Examiner acknowledges receipt of amendment to application 17/135,144 filed on November 8, 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are still pending, with claims 1 being currently amended.

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claims 6-8 are accepted. The 112(b) rejections of claims 6-8 are therefore withdrawn.
II. Double Patenting Rejections
Due to the Terminal Disclaimer over US Patent No. 10,879,718, which was filed on November 8, 2022 and approved on November 14, 2022, the double patenting rejections no longer apply and are therefore withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 9-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhardwaj et al. US PGPUB 2011/0037438.
Regarding claim 1, Bhardwaj discloses a method for charging a battery [figs. 3-6], the method comprising: 
monitoring a state of the battery [pars. 28-29 & 33; the cell voltage and charge current acceptance is used to determine when the next charge stage is entered]; 
determining, based on the monitored state of the battery, a current charging stage among a plurality of charging stages to which a multi-stage constant current charging scheme is applied [pars. 28-29, 33 & 35; based on the voltage and charge current acceptance  a current charge stage is determined of the multi-stage CC scheme (CC1, CC2, CC3)]; and 
charging the battery during the current charging stage with a current charging rate corresponding to the current charging stage [pars. 33 & 35, tables I and II], 
wherein the current charging rate corresponding to the current charging stage is determined to maintain a potential difference between a potential of an anode of the battery and a potential of an electrolyte solution of the battery to be greater than zero in the current charging stage [figs. 3-4 & 6, par. 30-31 & 44-45, the anode electrode versus reference is maintained positive at all times, and the positive electrode is at a higher voltage at all times, thus the potential difference between the electrolyte, which is between the anode and cathode is also positive at all times, as determined by the illustrated charging rates and voltages].
Regarding claim 2, Bhardwaj discloses charging the battery during a next charging stage with a next charging rate corresponding to the next charging stage when the current charging stage ends, wherein the next charging rate is less than the current charging rate [figs. 3-4 & 6, par. 30-31 & 44-45].
Regarding claim 5, Bhardwaj discloses determining the current charging stage of the battery is a last charging stage among the plurality of charging stages by monitoring whether a charging voltage of the battery has reached a predetermined voltage value [figs. 3-4 & 6, par. 30-31 & 44-45; the last CC stage ends when the charging voltage reaches 4.2 V]; and 
applying a predetermined constant charging voltage to the battery when the charging voltage is determined to be equal to the predetermined voltage value [figs. 3-4 & 6, par. 30-31 & 44-45; 4.2 V].
Regarding claim 9, Bhardwaj discloses a device for charging a battery comprising: 
a processor [fig. 5, controller 520; pars. 41-42];
a memory connected to the processor [pars. 41-42]; and 
a charging interface connected to the battery [fig. 5, 523], 
wherein the processor performs a program stored in the memory to perform [pars. 41-44; fig. 6]:
monitoring a state of the battery [pars. 28-29 & 33; the cell voltage and charge current acceptance is used to determine when the next charge stage is entered];
determining, based on the monitored state of the battery, a first charging stage among a plurality of charging stages to which a multi-stage constant current charging scheme applied [pars. 28-29, 33 & 35; based on the voltage and charge current acceptance  a current charge stage is determined of the multi-stage CC scheme (CC1, CC2, CC3)]; and 
charging the battery during the first charging stage with a first charging rate corresponding to the first charging stage [pars. 33 & 35, tables I and II], 
wherein the first charging rate corresponding to the first charging stage is determined to maintain a potential difference between a potential of an anode of the battery and a potential of an electrolyte solution of the battery to be greater than zero in the first charging stage [figs. 3-4 & 6, par. 30-31 & 44-45, the anode electrode versus reference is maintained positive at all times, and the positive electrode is at a higher voltage at all times, thus the potential difference between the electrolyte, which is between the anode and cathode is also positive at all times, as determined by the illustrated charging rates and voltages]. 
Regarding claim 10, Bhardwaj discloses wherein the processor performs the program stored in the memory to further perform: charging the battery during a second charging stage with a second charging rate corresponding to the second charging stage when the first charging stage  ends, wherein the second charging rate is less than the first charging rate [figs. 3-4 & 6, par. 30-31 & 44-45].
Regarding claim 13, Bhardwaj discloses wherein the processor performs the program stored in the memory to further perform: monitoring whether a charging voltage of the battery has reached a predetermined voltage value when a current charging stage of the battery is a last charging stage among the plurality of charging stages  [figs. 3-4 & 6, par. 30-31 & 44-45; the last CC stage ends when the charging voltage reaches 4.2 V]; and
applying a predetermined constant charging voltage to the battery when the charging voltage is determined to be equal to the predetermined voltage value [figs. 3-4 & 6, par. 30-31 & 44-45; 4.2 V].

Allowable Subject Matter
Claims 3-4, 6-8, 11-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claim 3, the following is an examiner’s statement of reasons for allowable subject matter: the prior art fails to further teach or suggest “wherein the current charging stage ends when the potential difference is determined to be equal to or less than a predetermined value” in combination with all the other elements recited in claim 3.
Claim 4, being dependent on claim 3, would be allowable for the same reasons as claim 3.
With respect to claim 6, the following is an examiner’s statement of reasons for allowable subject matter: the prior art fails to further teach or suggest “wherein the plurality of charging stages is determined based on a window with a predetermined height applied with reference to a minimum or a maximum of a differential graph of a functional relation of an open circuit voltage of an anode material of the battery with respect to a state of charge, and the predetermined height is predetermined according to complexity of a charging processor” in combination with all the other elements recited in claim 3.
Claims 7-8, being dependent on claim 6, would be allowable for the same reasons as claim 6.
With respect to claim 11, the following is an examiner’s statement of reasons for allowable subject matter: the prior art fails to further teach or suggest “wherein the second charging stage starts when the potential difference in the first charging stage is determined to be equal to or less than a predetermined value” in combination with all the other elements recited in claim 11.
Claim 12, being dependent on claim 11, would be allowable for the same reasons as claim 11.
With respect to claim 14, the following is an examiner’s statement of reasons for allowable subject matter: the prior art fails to further teach or suggest “the plurality of charging stages are determined based on a window with a predetermined height applied with reference to a minimum or a maximum of a differential graph of a functional relation of an open circuit voltage of an anode material of the battery with respect to a state of charge, and the predetermined height is predetermined according to complexity of a charging processor” in combination with all the other elements recited in claim 14.
Claims 15-16, being dependent on claim 14, would be allowable for the same reasons as claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859